DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-9, 17-18, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura et al. (US 20210119566 A1).
Re. claim 1, 10 and 19, Kumakura disclose a computer (fig. 1) implemented method for controlling commutation of a brushless DC (BLDC) motor (element 1), comprising:
Controlling (30) a switching array (20) to drive the BLDC motor (1) at a first commutation (see commutation signal in Fig. 1);
receiving and monitoring power consumption signals indicating power consumption of the BLDC motor (Fig. 1 shows controller 30 monitoring power consumption using motor current detection resistor R1, ¶. [0037]);
determining whether the power consumption exceeds a first threshold value (Kumakura does not explicitly teach first/second threshold; however, Kumakura treat the current in two different operation modes; light load and heavy load. Hence, it would have been obvious to one with ordinary skill in the art to modify the invention of Kumakura to interpolate the first/second threshold in the light/heavy load in order to continue the operation of the motor even at the time of a heavy load by making the electrical advance angle of the brushless motor variable); and controlling the switching array to drive the BLDC motor at a second commutation when the power consumption exceeds the first threshold value, wherein the second commutation includes a phase advance (¶. [0013], [0045]).
Re. claims  2, 16, and 25, Kumakura disclose wherein the power consumption of the BLDC motor is current draw of the BLDC motor (¶. [0037]).
Re. claims 3, 11, and 20, Kumakura disclose controlling the switching array to drive the BLDC motor at the first commutation when the power consumption is less than the first threshold value (¶ [0045]). 
Re. claims  4, 12 and 21, Kumakura disclose determining whether the power consumption is less than a second threshold value (see Fig. 8); and 
controlling the switching array to drive the BLDC motor at the first commutation (with less advance phase) when the power consumption is less than the second threshold value (advanced phase not increased before current reaches “predetermine threshold”).
	Re. claims  5, 14 and 23, Kumakura disclose the second threshold value is less that the first threshold value (any current value picked before current reaches the “predetermine threshold” can be read into first threshold value).
	Re. claims 6, 15 and 23, Kumakura disclose wherein the second threshold value is equal to the first threshold value (both first and second threshold value can be read on the “predetermine threshold” ).
Re. claim 7, 13 and 22, Kumakura disclose controlling the switching array to drive the BLDC motor at the second commutation (see for example advanced angle of 80 ͦ  in fig. 8) when the power consumption is greater than the second threshold value (when motor current is high ).
	Re. claims 8-9, 17-18, and 26-30, Kumakura Figs. 9-10 discloses  a graph showing the relationship between the motor torque/Speed and the motor current when the electrical advance angle is 40 degrees and 80 degrees. Since the electrical advance angle of 80 degrees allows the motor current to flow to a higher range, the maximum torque can be increased at the electrical advance angle of 80 degrees. Kumakura Fig. 9 discloses it is possible to perform constant speed control on the motor current up to a higher range at the electrical advance angle of 80 degrees than at the electrical advance angle of 40 degrees.  Based on Kumakura teaching, it would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Kumakura to optimize the second commutation to a “third commutation” to increased stall torque when the BLDC motor stalls or stopped and optimize the first commutation to maximize output speed of the BLDC motor in order to achieve a robust motor control. 
Conclusion
4.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846